People v Jones (2022 NY Slip Op 05332)





People v Jones


2022 NY Slip Op 05332


Decided on September 28, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
SHERI S. ROMAN
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2022-01291
 (Ind. No. 63/18)

[*1]The People of the State of New York, plaintiff,
vKhalik Jones, defendant.


Khalik Jones, Wallkill, NY, defendant pro se.
Raymond A. Tierney, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Suffolk County, rendered August 29, 2019.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
BRATHWAITE NELSON, J.P., ROMAN, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court